Citation Nr: 0803092	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  03-30 404	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for 
service-connected post-traumatic stress disorder (PTSD).  

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability (TDIU).  




REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from May 1968 to 
May 1971.  

The veteran was originally granted service connection for 
PTSD by rating decision in February 1999 and assigned a 30 
percent evaluation effective May 22, 1998.  He filed a claim 
for increase in September 2000, and a March 2001 rating 
decision granted a temporary total rating based on 
hospitalization under the provisions of 38 C.F.R. § 4.29 
beginning on October 16, 2000.  

A February 2002 rating decision proposed to reduce the 
veteran's 100 percent evaluation to 30 percent, under the 
provisions of 38 C.F.R. § 3.105(e), because the veteran was 
no longer hospitalized, and the veteran was notified of the 
proposed action.  An April 2002 rating decision reduced the 
veteran's rating for service-connected PTSD from 100 percent 
to 30 percent effective on July 1, 2002.  The veteran timely 
appealed the reduction.  

In September 2005, the Board of Veterans' Appeals (Board) 
granted an evaluation of 70 percent for service-connected 
PTSD and remanded the issue of whether the rating of the 
veteran's service-connected PTSD was properly reduced from 
100 percent to 30 percent, effective on July 1, 2002, to the 
RO.  

Because a September 2005 rating decision assigned a 70 
percent evaluation for service-connected PTSD effective on 
July 1, 2002, the issue of whether the rating of the service-
connected PTSD was properly reduced from 100 percent to 30 
percent, effective on July 1, 2002, is essentially moot.  

However, because this rating decision did not grant the 
maximum schedular rating available for PTSD, the issue is 
still on appeal but has been reworded to entitlement to an 
evaluation in excess of 70 percent for PTSD.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  

The matter of entitlement to a TDIU rating is being remanded 
to the Agency of Original Jurisdiction (AOJ) via the Appeals 
Management Center in Washington, DC.  



FINDING OF FACT

The disability picture for the service-connected PTSD is 
currently not shown to be productive of total occupational 
and social impairment.  



CONCLUSION OF LAW

The criteria for the assignment of a schedular evaluation in 
excess of 70 percent for the service-connected PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.130 including Diagnostic Code 9411 (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
Unfortunately, notice to the veteran was not done in this 
case until later in the claims process.  

Nevertheless, in September 2002, the RO sent the veteran a 
letter in which he was informed of the requirements needed to 
establish his claim for an increased rating.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  

The letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  Additional private medical evidence was received 
from the veteran after the September 2002 letter.  

The veteran was advised in the September 2002 letter to 
submit additional evidence to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his possession that pertains to a 
claim.  

The Board notes that the veteran was not specifically 
informed about disability ratings and effective dates if his 
claim was granted.  However, as his claim is being denied, no 
new disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the 
appellant.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Board notes that a 
psychiatric examination was conducted in November 2006.  

The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board 
finds that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2007).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2007).  

Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, which is the situation with respect to the 
veteran's PTSD, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2007).  



Schedular Criteria

A 70 percent evaluation is assigned for psychiatric 
disability when there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9432.  

A 100 percent evaluation for psychiatric disability requires 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.  


The global assessment of functioning (GAF) score reflects the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

A GAF score of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  See QUICK REFERENCE TO THE DIAGNOSTIC 
CRITERIA FROM DSM-IV, 46-7 (1994).  


Analysis

The veteran asserts that his service-connected PTSD warrants 
a 100 percent rating because he is unable to work due to this 
disability.  

When examined by VA in September 2002, the veteran said that 
he had not worked since 1992.  He was living at the VA 
Nursing Home Care Unit in an apartment by himself and 
complained of isolation.  He also noted combat-related 
nightmares, insomnia, survivor guilt, being easily startled, 
intrusive thoughts, and auditory hallucinations.  

On mental status evaluation in September 2002, the veteran 
appeared depressed; he was not considered a danger to himself 
or anyone else.  It was noted that it was difficult to sort 
out the effects of the veteran's PTSD from his substance 
abuse and from the effect that his physical impairments had 
on his psyche.  

The diagnoses were those of cocaine dependence, continuous; 
adjustment disorder with anxiety and depression, secondary to 
medical conditions; PTSD, moderate to severe levels with 
depressive features; and alcohol abuse, in partial remission.  
GAF was 37.  

The VA treatment records dated from March 2003 to October 
2005 include periodic psychiatric complaints and findings.  
Insomnia and depression was diagnosed in June 2003.  It was 
noted in January 2004 that the veteran's behavior had not 
been congruent with his complaints of severe PTSD.  

The veteran was seen 12 times between January and October 
2005 for psychiatric complaints.  PTSD and depression were 
diagnosed.  The veteran denied suicidal ideation and 
hallucinations.  

It was noted by the VA examiner on evaluation in November 
2006 that the claims file had been reviewed.  The veteran was 
unemployed.  He complained of symptomatology that included 
insomnia, difficulty concentrating, and recurrent distressing 
dreams of Vietnam.  

It was reported that the veteran did not have panic attacks, 
homicidal or suicidal ideation, memory problems, or problems 
with activities of daily living; he had good impulse control 
and was able to maintain minimum personal hygiene.  PTSD was 
diagnosed, and the GAF was 55.  

The examiner concluded that the veteran's PTSD was mild and 
did not preclude substantially gainful employment; it was 
noted that the veteran was prevented from working due to his 
physical problems.  

Based on the evidence, the veteran's service-connected PTSD 
was assigned a 70 percent evaluation, effective on July 1, 
2002, due to occupational and social impairment with 
deficiencies in most areas, such as work, family relations, 
judgment, thinking, or mood, due to symptomatology such as 
depression affecting the ability to function adequately, 
difficulty in adapting to stressful circumstances, and an 
inability to establish and maintain effective relationships.  

The Board finds, however, that the medical evidence does not 
more nearly approximate the symptomatology required for a 100 
percent rating under the Schedule.  38 C.F.R. § 4.7.  In 
other words, there is a lack of evidence of symptoms of total 
occupational and social impairment, such as persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, or memory loss 
of vital information.  

Consequently, based on the relevant evidence noted 
hereinabove, a schedular evaluation in excess of 70 percent 
for the service-connected PTSD is not assignable.  



ORDER

A rating in excess of 70 percent for the service-connected 
PTSD is denied.  



REMAND

The September 2005 Board action remanded the raised issue of 
entitlement to a TDIU rating to the AOJ for adjudication.  
Although the September 2007 Supplemental Statement of the 
Case (SSOC) includes some regulations on unemployability, not 
all relevant regulations, specifically 38 C.F.R. § 4.16, were 
provided.  

Additionally, the SSOC did not specifically address the issue 
of a TDIU rating as a separate issue, although there was a 
notation in the discussion that the veteran was not totally 
disabled by PTSD nor precluded from performing substantially 
gainful employment.  Consequently, the issue of entitlement 
to a TDIU rating must be remanded to the AOJ for proper 
adjudication.  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that AOJ compliance with a remand is not 
discretionary, and that if the AOJ fails to comply with the 
terms of a remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).  

Consequently, the Board finds that the AOJ did not adequately 
comply with the terms of the Board's September 2005 remand.  
Id.  

Accordingly, this remaining matter is REMANDED to the AOJ for 
the following action:

1.  The AOJ should take appropriate steps 
to contact the veteran in order to ask 
him to provide the names and addresses, 
as well as the dates of treatment, of all 
health care providers who may possess 
additional records of recent treatment 
for his service-connected PTSD.  

After securing any appropriate consent 
from the veteran, VA should obtain any 
such treatment records that have not 
previously been associated with the 
veteran's VA claims folder.  If VA is 
unsuccessful in obtaining any medical 
records identified by the veteran, it 
should inform him of this and request him 
to provide copies of the outstanding 
medical records.  

2.  After the above has been completed, 
the AOJ must adjudicate the veteran's 
claim for a TDIU rating, to include 
consideration of the provisions of 
38 C.F.R. § 4.16.  If TDIU is denied, the 
veteran must be provided a Statement of 
the Case and notification of his 
appellate rights.  If the veteran 
perfects the appeal as to this issue, the 
AOJ should undertake all appropriate 
action.  The veteran and his 
representative must then be given an 
appropriate opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


